 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   AUGUSTIN MUNOZ PEREZ,                              Case No.: 19-cv-1429-GPC(WVG)
11                                     Plaintiff,
                                                        ORDER:
12   v.
                                                        1) GRANTING PLAINTIFF’S
13   METROPOLITAN TRANSIT SYSTEM,
                                                        MOTION TO PROCEED IN FORMA
14                                   Defendant.         PAUPERIS;
                                                        [Dkt. No. 2]
15
16                                                      (2) SUA SPONTE DISMISSING
                                                        PLAINTIFF’S COMPLAINT FOR
17
                                                        FAILURE TO STATE A CLAIM
18
                                                        (3) DENYING PLAINTIFF’S
19
                                                        REQUEST FOR APPOINTMENT OF
20                                                      COUNSEL AS MOOT
                                                        [Dkt. No. 3]
21
22
23
24         On July 30, 2019, Plaintiff Agustin Munoz Perez, proceeding pro se, filed a form
25   complaint against Defendant Metropolitan Transit System (“MTS”). (Dkt. No. 1.) He
26   also filed a motion to proceed in forma pauperis and motion for appointment of counsel.
27   (Dkt. Nos. 2, 3.) Based on the reasoning below, the Court GRANTS Plaintiff’s motion to
28   proceed in forma pauperis, sua sponte DISMISSES the action for failure to state a claim

                                                    1
                                                                            19-cv-1429-GPC(WVG)
 1   and DENIES the request for appointment of counsel.
 2   A.    Motion to Proceed In Forma Pauperis
 3         All parties instituting any civil action, suit, or proceeding in a district court of the
 4   United States, except an application for writ of habeas corpus, must pay a filing fee of
 5   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 6   prepay the entire fee only if he is granted leave to proceed IFP pursuant to § 1915(a). See
 7   Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v. Cook, 169
 8   F.3d 1176, 1177 (9th Cir. 1999). The plaintiff must submit an affidavit demonstrating his
 9   inability to pay the filing fee, and the affidavit must include a complete statement of the
10   plaintiff’s assets. 28 U.S.C. § 1915(a)(1).
11         Here, Plaintiff submitted an affidavit stating that he has not received any income
12   during the past twelve months and does not expect to receive income in the next month.
13   (Dkt. No. 2 at 1-2.) He has not been employed for the past two years and has $60.00 in
14   cash. (Id. at 2.) While he asserts receiving no income within the past twelve months, in
15   his request for appointment of counsel, he indicates he received $8,820.00 in social
16   security during the past 12 months, or $735 per month, and $300 for food assistance
17   although it is not clear whether the food amount is a monthly or yearly payment. (Dkt.
18   No. 3 at 5.) In his request for appointment of counsel, it appears he also pays rent in the
19   amount of $208 per month. (Id.) Plaintiff owns no assets or debts and states he has no
20   monthly living expenses. (Dkt. No. 2 at 3-5.) Based on these facts, the Court concludes
21   that Plaintiff has demonstrated an inability to pay the filing fee and GRANTS Plaintiff’s
22   motion for leave to proceed IFP.
23   B.    Sua Sponte Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)
24         A complaint filed by any person proceeding IFP pursuant to § 1915(a) is subject to
25   mandatory sua sponte review and dismissal by the Court if it is “frivolous, or malicious;
26   fails to state a claim upon which relief may be granted; or seeks monetary relief against a
27   defendant immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
28   F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not

                                                    2
                                                                                  19-cv-1429-GPC(WVG)
 1   limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000). §
 2   1915(e)(2) mandates that a court reviewing a complaint filed pursuant to the IFP
 3   provisions of 28 U.S.C. § 1915 rule on its own motion to dismiss before directing that the
 4   complaint be served by the U.S. Marshal pursuant to Federal Rule of Civil Procedure
 5   4(c)(2). Lopez, 203 F.3d at 1127.
 6         Under Federal Rule of Civil Procedure (“Rule”) 8(a)(2), a pleading must contain “a
 7   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
 8   R. Civ. P. 8(a)(2). While a plaintiff need not give “detailed factual allegations,” a plaintiff
 9   must plead sufficient facts that, if true, “raise a right to relief above the speculative level.”
10   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). To state a claim upon which
11   relief may be granted “a complaint must contain sufficient factual matter, accepted as
12   true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
13   662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is facially plausible when
14   the factual allegations permit “the court to draw the reasonable inference that the
15   defendant is liable for the misconduct alleged.” Id.
16         Here, Plaintiff struck out the word “Complaint” on the caption of the form
17   Complaint and wrote “Remuvol (sic)” and solely writes, “For personal damage against a
18   security guard, From MTS.” (Dkt. No. 1 at 1-2.) Plaintiff attaches a state court
19   complaint filed on January 22, 2010 that Plaintiff, with counsel, filed in San Diego
20   Superior Court against Metropolitan Transit System for assault, battery, intentional
21   infliction of emotional distress, negligence, premises liability and negligent hiring,
22   supervising and retention for an alleged physical assault against him on October 1, 2009
23   at a trolley station in San Ysidro by MTS’s security guards. (Dkt. No. 1-1 at 1-14.)
24   Plaintiff also attaches a state court Judgment granting MTS’s motion for summary
25   judgment on March 4, 2011. (Dkt. No. 1-1 at 15.) The Judgment states that Plaintiff shall
26   take nothing and MTS shall recover from Plaintiff costs of suit in the amount of
27   $5,310.45. (Id.)
28         Plaintiff did not remove the case from state court but filed a complaint in this Court

                                                     3
                                                                                   19-cv-1429-GPC(WVG)
 1   on July 30, 2019. While the Complaint may incorporate by reference the state court
 2   complaint, the Complaint, in this case, alleges no facts or causes of action. Accordingly,
 3   the allegations in the Complaint fail to comply with Rule 8 and the Court sua sponte
 4   DISMISSES the complaint for failure to state a claim for relief.
 5   C.     Request for Appointment of Counsel
 6          Plaintiff requests the appointment of counsel to assist him in prosecuting this civil
 7   action. (Dkt. No. 3.) The Constitution provides no right to appointment of counsel in a
 8   civil case unless an indigent litigant may lose his physical liberty if he loses the litigation.
 9   Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25 (1981). Under 28 U.S.C. § 1915(e)(1),
10   however, district courts are granted discretion to appoint counsel for indigent persons
11   under “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
12   1991). Here, because the Court dismisses Plaintiff’s complaint for failure to state a claim
13   upon which relief can be granted, the Court DENIES Plaintiff’s request to appoint
14   counsel as moot.
15                                                Conclusion
16          In sum, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis, sua
17   sponte DISMISSES the complaint for failure to state a claim and DENIES Plaintiff’s
18   request for appointment of counsel as moot.1
19          IT IS SO ORDERED.
20   Dated: August 7, 2019
21
22
23
24
25
26   1
       The Court notes that on September 13, 2018, Plaintiff filed a complaint against MTS in this Court.
     (Case No. 18cv2127-GPC(WVG).) The Court granted Plaintiff’s motion to proceed IFP, sua sponte
27   dismissed the complaint for failure to state a claim and denied Plaintiff’s request for appointment of
28   counsel as moot. (Id., Dkt. No. 4.) Plaintiff attaches the Court’s order to his Complaint. (Dkt. No. 1-2
     at 1-4.)

                                                         4
                                                                                         19-cv-1429-GPC(WVG)
